Citation Nr: 0401060	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for muscular weakness, also 
claimed as numbness in the arms and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972, January 1991 to April 1992, May 1996 to August 1996, 
and from September 1996 to September 1999.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for lattice 
degeneration of the right eye was granted by a rating 
decision dated in May 2002.  As this is a full grant of 
benefits as to this issue, the Board no longer has 
jurisdiction of this issue.

In a statement received in October 2000, the veteran claimed 
entitlement to service connection for chronic reflux disease; 
a gastrointestinal disorder; insomnia; residuals of throat 
surgery; chronic laryngitis and hoarseness; degenerative 
joint disease of both hips; undiagnosed illnesses to include 
fatigue, skin disorders, muscle pain, joint pain, and sleep 
disturbances.  In an additional statement received in October 
2000, the veteran claimed entitlement to hepatitis B and 
hepatitis C; a psychiatric disorder; paralysis; and a sexual 
disorder due to his service-connected right inguinal hernia.  
Thereafter, the veteran filed a claim of entitlement to a 
total rating for compensation purposes based upon individual 
unemployability in January 2001.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record reflects that the veteran first sought VA 
compensation benefits for numbness in both hands in December 
1993.  At that time, he asserted that his claimed disability 
was a result of his service in the Persian Gulf War.  The 
veteran underwent VA examinations in August and December 1994 
and there were no objective findings of neurological deficit.  
In December 1994, sensory neuropathy of undetermined etiology 
was diagnosed.  Consequently, the veteran's claim was denied 
in a December 1994 rating decision and again in an April 1995 
rating decision as there was no evidence of disability as a 
result of active service.

Following the veteran's last period of active service ending 
in September 1999, he submitted a claim for entitlement to 
service connection for, among other things, muscle weakness 
and paralysis.  At a VA examination in February 2000, he 
complained of a warm tingling sensation over the bicipital 
area of both upper extremities since 1992 which had developed 
into a warm burning sensation in deep areas of his muscles.  
He related having a history of no neck injuries or symptoms 
referable to the neck, no neck pain, and no limitation of 
motion in the cervical area.  Upon examination, there was no 
deformity or tenderness of the cervical spine.  X-rays of the 
cervical spine showed loss of cervical lordosis, neural 
foramina encroachment, and slight compression deformity at 
C5.  There were no objective findings of neurological 
disease.  Following a complete examination, a diagnosis of 
periodic, intermittent muscular weakness and dysesthesia of 
the upper extremities secondary to compression deformity at 
C5 was rendered.  The examiner did not mention any review of 
the veteran's extensive claims folder and medical records nor 
did he render an opinion as to the etiology of the veteran's 
upper extremity complaints.

The veteran was given notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (the VCAA) in a February 2001 letter and responded in 
March 2001, by stating that he had no additional evidence to 
submit regarding this claim, but that VA should consider the 
medical evidence contained in the Persian Gulf registry as 
well as his service personnel file when determining whether 
or not the hand and arm disability was a result of active 
service.  Additional medical evidence obtained since that 
time does not reflect complaints of arm and hand numbness.

The veteran's representative submitted a brief in December 
2003 and requested that this matter be remanded in order for 
the veteran to be afforded a physical examination by an 
examiner who has reviewed the veteran's claims folder.  The 
representative also requested that a medical opinion as to 
etiology of the upper extremity complaints be solicited by 
VA.

The Board notes at this juncture that the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  

Given the record, which is replete with evidence of various 
injuries and weakness, secondary to the treatment for 
hepatitis, the Board finds that this matter must be remanded 
so that a medical opinion as to etiology may be obtained for 
the veteran's upper extremity complaints.  Specifically, the 
Board finds that a review of the veteran's extensive claims 
folder is critical to the physical examination process 
because this veteran has had multiple periods of active 
service, he experienced injuries in a severe motor vehicle 
accident which was not in the line of duty, he has a service-
connected shoulder disability as a result of heavy lifting 
during service, and he asserts that his numbness and weakness 
began following his service in the Persian Gulf and not as a 
result of a specific injury.  As such, the Board finds that 
the examination conducted in conjunction with this claim is 
inadequate and a new examination must be requested.

A rating decision dated in July 2000, denied entitlement to a 
rating in excess of 10 percent for postoperative residuals of 
a left knee injury.  By statements received in October 2000, 
the veteran voiced disagreement with this action.  However, a 
statement of the case as to this issue has not been provided 
to the veteran and his representative.  While it is true that 
the veteran has not submitted a timely substantive appeal, 
the Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Therefore, this matter is remanded for the following actions:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  
All new evidence and/or arguments must 
be associated with the claims folder.  

2.	Following receipt of any additional 
evidence, the RO should schedule the 
veteran for a neurologic examination 
to determine the appropriate 
diagnosis, if any, of the veteran's 
complaints of numbness and weakness of 
the arms and hands.  The examiner 
should be requested to render an 
opinion as to the etiology of any 
diagnosed disability and to comment on 
the previous finding of record that 
the disability is a result of a 
compromised cervical spine.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims 
file must be made available to and 
reviewed by the examiner.  
Additionally, the examiner is advised 
that all opinions expressed must be 
supported by complete rationale.  The 
report must be typewritten.

3.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.	Appropriate action, including 
adjudication under the VCAA, the 
issuance of a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to an increased rating for 
postoperative residuals of the left 
knee is necessary.  38 C.F.R. § 19.26 
(2003).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
the increased rating issue, a timely 
substantive appeal to the July 2000 
rating decision denying this claim 
must be filed.  38 C.F.R. § 20.202 
(2003).  To vest the Board with 
jurisdiction over any adverse decision 
on a service connection claim, the 
veteran must submit a timely notice of 
disagreement as well as a timely 
substantive appeal.  If the veteran 
perfects the appeal as to this issue, 
the case should be returned to the 
Board for appellate review.

5.	When the development requested has 
been completed, the issue of 
entitlement to service connection for 
muscular weakness should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



